DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Kinzer et al., US PG Pub. 2011/0163391 A1, is related to wafer level stack die package system and Price, US Patent 3544863, is related to monolithic integrated circuit substructure. Kinzer teaches providing a semiconductor chip (102, 104, fig. 11) having a first and a parallel second surface (surface where 116 formed on, fig. 11), and through-silicon vias TSVs (122, fig. 11 and paragraph [0018]) extending from the first surface (surface where 102 and 104 formed on, fig. 11) to the second surface (surface where 116 is formed on, fig. 11), the chip (102, 104, fig. 11) embedding monolithically (Chip 102 and 104 is attached on layer 124 and 502 which in definition is embedded monolithically, something made of one thing) a high-side field-effect transistor HS FET (102, FIG. 11) and a low side LS FET (104, FIG. 11) together with the carrier interconnected as a power converter (114, fig. 11), the first surface (surface where 102 and 104 formed on, fig. 11) including first metallic pads (see figure 11 below claim 1) as inlets of the TSVs (122, fig. 11) and an attachment site for an integrated circuit (IC) driver (paragraph [0026]) and controller chip (102, 104, fig. 11), and the second surface (surface where 116 formed on, fig. 11) including second metallic pads (see figure 11 below claim 1) as outlets of the TSVs (122, fig. 11) and third metallic pads (see figure 11 below claim 1) as terminals of the converter formed by the HS FET (102, FIG. 11) and LS FET (104, FIG. 11); and attaching the IC chip (102, 104, fig. 11) to the site on the first surface (surface where 102 and 104 formed on, fig. 11) while conductively connecting the IC terminals to respective first pads (see figure 11 below claim 1). However, both Kinzer and Price fail to teach the chip integrated circuit includes a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822 

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822